Citation Nr: 0016464	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral matrixectomies of the great toenails.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a ganglion excision on the dorsum of the left 
foot.  

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to May 
1979.  

This appeal arose from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for bilateral matrixectomies of the great 
toenails and residuals of a ganglion excision on the dorsum 
of the left foot, each initially evaluated as noncompensably 
disabling effective October 31, 1997.  The RO also denied 
entitlement to a separate 10 percent evaluation for multiple 
noncompensable service connected disabilities.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

Issues number one and number two listed on the title page 
have been rephrased slightly to reflect that the veteran's 
claim is for initial compensable evaluations for bilateral 
matrixectomies of the great toenails and residuals of a 
ganglion excision on the dorsum of the left foot, rather than 
increased rating claims.  This distinction was drawn in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was held that in appeals from an initial assignment of a 
disability evaluation, ratings may be "staged", in other 
words, different ratings may be assigned for different 
periods of time.  

In May 1998 the veteran clarified that she was seeking 
entitlement to service connection for hammertoes.  This issue 
has been neither procedurally prepared nor certified for 
appellate review, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  






REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially the Board finds that the veteran's claims for 
increased compensation benefits are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication of the issues on 
appeal.  

The veteran was examined in March 1999.  The examiner did not 
have any of the veteran's treatment records to review (and 
therefore apparently he did not have the claims folder to 
review either).  

VA regulations provide that it is essential that the entire 
record of examinations and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
38 C.F.R. § 3.344(a) (1999).  In the opinion of the Board, 
the examiner, in accordance with applicable regulations, must 
consider the entire record to include any additional 
obtainable reports.  

The fact that the March 1999 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See 
e.g., 38 C.F.R. § 4.1 (1999) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.").

Moreover, the opinions that were offered in connection with 
the 1999 examination require some clarification.  Although 
the examiner issued a detailed report and made numerous 
diagnoses pertaining to both feet it was unclear from the 
report what findings, if any, were felt by the examiner to be 
residuals of the service connected disabilities.  

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the section 
5107(a) duty to assist may require a thorough and 
contemporaneous medical examination.  See Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991). "If a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (1999).

The issue of entitlement to a 10 percent evaluation pursuant 
to 3.324 is deferred pending the resolution of the other 
claims in that a rating pursuant to that provision is 
assignable only for multiple service connected disabilities 
evaluated as noncompensable.  The claims are inextricably 
intertwined.  




It is noted that a remand by the Board confers on a veteran 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Brewer v. West, 11 Vet. App. 228, 
233 (1998) (holding that new case law applies to all pending 
appeals).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to her claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issues on 
appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertinent to her claims.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  


3.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon, podiatrist, or other 
appropriate specialist for the purpose of 
ascertaining the nature and extent of 
severity of her bilateral matrixectomies 
of the great toenails and residuals of a 
ganglion excision on the dorsum of the 
left foot.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive ranges of motion, and comment 
on the functional limitations, if any, 
caused by the appellant's bilateral 
matrixectomies of the great toenails and 
residuals of a ganglion on the dorsum of 
the left foot.  The examiner must be 
requested to review the medical evidence 
and offer an opinion as to what findings, 
if any, are felt to be residuals of the 
service connected bilateral 
matrixectomies of the great toenails and 
residuals of a ganglion excision on the 
dorsum of the left foot.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall supra. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial compensable evaluations for 
residuals of bilateral matrixectomies of 
the great toenails and residuals of a 
ganglion excision on the dorsum of the 
left foot with consideration of all 
applicable laws and regulations to 
include Fenderson supra and 38 C.F.R. 
§ 3.321(b)(1) (1999), pertaining to 
extraschedular evaluations.  The RO 
should also readjudicate the issue of 
entitlement to a 10 percent evaluation 
based on multiple noncompensable service 
connected disabilities to the extent that 
the issue is not made moot by the 
decision on the claims for initial 
compensable evaluations.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


